DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on June 17, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The IDS lists several NPL references that the Examiner was unable to identify in the material submitted to the Office.  Wang et al., Beigne and Vivet, and Unknown are listed in the IDS but have not been identified among the references submitted.  The Examiner notes that several copies of NPL references were provided without cover sheets or other indicators that would identify them as corresponding to the references listed in the IDS.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canada et al., U.S. Patent No. 7,106,110.
Regarding claim 1, Canada discloses a method comprising:
cycling between selection of [Fig. 2, 3]: 
a first clock generator for providing a processing unit clock signal for executing an application during a first part of a cycle [clock 110]; and 
a second clock generator1 for providing the processing unit clock signal for executing the application during a second part of the cycle [clock 120], wherein a frequency of the clock signal provided by the second clock generator is less than a frequency of the clock signal provided by the first clock generator [col. 1, lines 62-63: “One of signals 110 and 120 has a higher frequency than the other.”], 
increasing an average clock frequency for the processing unit by increasing a ratio between a duration of the first part of the cycle and a duration of the second part of the cycle [col. 4, lines 35-45: “At the start of a change from first frequency signal 110 to second frequency signal 120, output frequency signal 140 is that of first frequency signal 110. During the change, multiplexer clock frequency signal 340 dithers second frequency signal 120 into output frequency signal 140 such that over a predetermined number of clock cycles second frequency signal 120 gradually replaces first frequency signal 110 as output frequency signal 140. After the predetermined number of clock cycles, output frequency signal 140 is set to the second frequency signal 120.”]; and 
decreasing the average clock frequency for the processing unit by decreasing the ratio between the duration of the first part of the cycle and the duration of the second part of the cycle [col. 5, lines 17-21: “The values of the first and second frequency signals and whether the change between them is a decrease or an increase in frequency will dictate the actual dithering pattern.”].
Regarding claims 14 and 15, Canada discloses the method of claim 1, and therefore discloses the system to execute the claimed method.
Regarding claim 16, Canada teaches that the switching circuitry comprises a multiplexer [Fig. 3, 4:  mux 340; col. 3, lines 20-22: “Examples of suitable frequency selecting elements include, but are not limited to, a multiplexer or an analog mixer.”].
Regarding claim 17, Canada teaches an OR gate configured to control the multiplexor [Fig. 5: OR 535], the OR gate receiving as inputs a clock select signal [disable signal 534] and a signal from a register that stores a value written by a control unit [shift register 530].
Regarding claim 21, Canada discloses a method comprising:
executing an application by a processing unit, the processing unit receiving a processing unit clock signal [col. 1, lines 14-19: “In order to provide for low power consumption in microprocessors, designers have provided for dual frequency systems in which the clock of the system is set at a low frequency when the amount of information to be processed is small and set at a high frequency when the amount of information to be processed is large.”; 
performing a plurality of cycles of the processing unit clock signal [col. 4, lines 35-45: predetermined number of clock cycles], and within each cycle controlling a multiplexor to switch between: 
a first clock generator in a first cycle part and a second clock generator in a second cycle part, wherein a frequency of the second clock generator is less than a frequency of the first clock generator [Fig. 2, 3; col. 1, lines 62-63]; 
increasing an average value of the processing unit clock signal, including increasing a ratio between a duration of the first cycle part and a duration of the second cycle part [col. 4, lines 35-45]; and 
decreasing the average value of the processing unit clock signal, including decreasing the ratio between the duration of the first cycle part and the duration of the second cycle part [col. 5, lines 17-21].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Canada in view of Miyairi et al., U.S. Patent Application No. 2004/0133816.
Regarding claim 2, Canada discloses the method of claim 1 but does not teach selecting a clock in response to exceeding a power budget.
Miyairi discloses a method of throttling a clock frequency in response to a determination that a set power budget is exceeded [Fig. 4, S2, S3, S5].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Canada and Miyairi by modifying Canada to select the first or second clock signal in response to a determination that a set power budget is (or is not) exceeded, as taught by Miyairi.  Canada and Miyrairi both disclose clock generators for processors that are capable of producing a plurality of operating frequencies.  Miyairi teaches that clock throttling in response to a power budget being exceeded reduces power consumption.  Therefore it would have been obvious to one of ordinary skill in the art to apply Miyairi’s teachings to Canada’s invention based on the suggestion that Miyairi’s teaching would help to reduce power consumption.
Regarding claim 3, Miyairi teaches:
determining whether power consumption of the processing unit exceeds a set power budget, including comparing a current threshold to a measurement of current drawn by the processing unit using a comparator [para. 0013: “…detection means for detecting a current flowing through a predetermined electrical path inside the information processing apparatus; first output means for outputting, when a current level detected by the detection means exceeds a limit level that is set in advance…”]; and 
controlling the selection of the first clock generator and the selection of the second clock generator using an output signal of the comparator [para. 0013: “…when the first signal is outputted by the first output means, a second signal for commanding that the clock frequency of the information processing apparatus be reduced; and frequency control means for so controlling the clock frequency of the information processing apparatus that, when the second signal is outputted by the second output means, it is reduced.”].
Regarding claim 5, Miyairi teaches that the comparator has an associated delay, allowing the power consumption to exceed the power budget for a duration of time without triggering selection of the second clock generator [Fig. 4, S4, S6: throttling started after holding time T1 and delay time T2].
Claims 22-24 are rejected on the same basis as claims 2 and 3.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Canada in view of Zeisler et al., U.S. Patent No. 8,769,332.
Regarding claim 12, Canada discloses the method of claim 1, but does not teach multiple processors and distributing the processing unit clock along wires of a clock tree to the multiple processors.
Zeisler discloses a processing unit comprises multiple processors [Fig. 1: cores 12A and 12B], the method comprising distributing the processing unit clock signal along wires of a clock tree of the processing unit to each of multiple processors [Fig. 2].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Canada and Zeisler by modifying Canada to include multiple processors and distributing the processing unit clock signal along wires of a clock tree, as taught by Zeisler.  Canada does not explicitly disclose the structure of the processing system in which the invention is practiced.  Zeisler discloses a multi-core processor that employs clock dithering and uses a clock tree to distribute clock signals.  It would therefore have been obvious to one of ordinary skill in the art that Canada’s invention could have been modified to use a multi-core processor based on Zeisler’s teaching of a multi-core processor employed within a clock dithering system.  Moreover, it would also have been obvious to one of ordinary skill in the art to also employ a clock tree when including a multi-core processor, as each processor core would have required a clock for its operation.
Regarding claim 13, official notice is taken that it would have been obvious to one of ordinary skill in the art to use copper wires having a thickness greater than 0.2. microns as a matter of conventional practice in the art.

Allowable Subject Matter
Claims 4, 6-11,18-20, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bruset et al., U.S. Patent Application Publication No. 2014/0049327, disclose a clock dithering system that switches between two frequencies according to a ratio to produce a frequency that is an average of the two [para. 0013, 0017].
Henry, U.S. Patent No. 6,914,463, discloses a system that produces a clock signal at a desired frequency by alternating between a fast and slow clock over a pre-determined time [col. 1, lines 35-42].
Oh, U.S. Patent Application Publication No. 2002/0108070, discloses a system that selectively stops a clock signal at a specified rate in order to throttle the clock [Fig. 4-6]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Because Canada discloses a signal divider that produces a first clock signal and a second clock signal, Canada may be construed as teaching a “first clock generator” and a “second clock generator”.